


EXHIBIT 10.19
[infalogo2014.jpg]


October 13th 2014




Mike Berry
[Address]




Dear Mike,
I am pleased to offer you the position of Executive Vice President and Chief
Financial Officer with Informatica Corporation. In this capacity, you will
report to Sohaib Abbasi, CEO and President.
The compensation portion of your package consists of:
•
A base salary of $410,000.

•
An annual target bonus of 90% of your base salary, paid semi-annually and
contingent on meeting company objectives.

•
We will also recommend that you receive equity awards consisting of (i) 60,000
Restricted Stock Units (RSUs), (ii) 25,000 Performance-Based Restricted Stock
Units (PSUs), and (iii) 175,000 non-qualified stock options. The PSUs will be
awarded pursuant to the terms of our 2015 performance-based RSU program. For
additional details, please read and sign the Informatica Equity Grant Addendum
below.

In addition to your salary, you will be eligible for standard company benefits.
These benefits will be available to you on your date of hire. You will also be
eligible to participate in the Company's 401(k) and Employee Stock Purchase
Plans.
At the time of your relocation to California, the Company will construct a
relocation package to support your move, of up to $100,000. The Company will
arrange the shipping of your household goods and vehicles through the services
of a relocation company and the remaining funds from the $100,000 “budget” can
be used towards reimbursement of the closing fees in connection with the sale of
your Arizona property, and temporary housing following your move to the Bay
Area; and will be paid subject to applicable tax and local laws.
As a senior officer of the Company, you will also be entitled to participate in
the Company’s executive severance plan. A copy of the Executive Severance
Agreement is enclosed for your review and signature.
After reading this letter, and the enclosed Proprietary Agreement, indicate your
acceptance of these employment terms by signing the documents. In addition,
please complete the enclosed required new hire forms and return this letter, the
agreements, and the new hire forms to our office as indicated below. This offer
and the agreements enclosed herewith are valid through October 15th, 2014 after
which time this offer shall lapse.
California is an employment at will state. As such, your employment is at the
mutual consent of both you and the Company and you are free to resign at any
time, just as Informatica is free to terminate your employment at any time, with
or without cause, and with or without notice.
This offer is contingent upon your ability to provide us with identification as
proof of your right to work in the United States. We are required by law to view
your identification and complete the appropriate documentation for our records.
It is mandatory for you to present this identification within 3 working days of
your hire date. Failure to do so can result in a delay of your ability to begin
work. By agreeing to this offer you also confirm that there are no restrictions
or limitations on your ability and right to work for Informatica Corporation or
to work in the data integration and management technology space by virtue of any
agreements with or obligations to your current employer or previous employers.
Furthermore, this offer and your employment with Informatica are contingent upon
a background check.



--------------------------------------------------------------------------------






Please advise me of your start date once you have agreed it with Sohaib.
Please fax a copy of the signed offer letter, Equity Grant Addendum, Proprietary
Information and Inventions Agreement (EPIIA) and Executive Severance Agreement
to me at (650) 745 1000 (confidential fax).
and
Please also bring the following documents on your first day. I’ll provide a link
to these new hire documents under separate cover.
◦
Employee Proprietary Information & Inventions Agreement

◦
Background Check Release Authorization

◦
New Employee Information

◦
Voluntary Self-Identification

◦
Form W-4

◦
Complete Section 1 of Form I-9 (Employment Eligibility Verification)

◦
Present identification for Form I-9 upon hire date





I look forward to working with you and, on behalf of the company and its
employees, extend a warm welcome to you.




Sincerely,


/s/ Jo Stoner


Jo Stoner
Chief Human Resources Officer







 
Michael Berry
/s/ Michael Berry
 
 
Date:
October 13, 2014
 






























--------------------------------------------------------------------------------




Informatica Equity Grant Addendum


Following the commencement of your employment with Informatica Corporation (the
“Company”), the Company’s management will recommend to the Compensation
Committee of Informatica’s Board of Directors (the “Committee”) that you be
granted 60,000 restricted stock units under Informatica’s 2009 Equity Incentive
Plan, as amended (the “Plan”). The Committee typically meets during the first
month of each quarter. The grant date for the approved restricted stock units
will typically be the first business day in the month following the approval
meeting (provided such date is during an open trading window). Your restricted
stock units will vest over a four year period in 25% increments on each annual
anniversary of the grant date, subject to your continued service with
Informatica on each vesting date. Your grant of restricted stock units will be
subject to the terms and conditions of the Plan and a standard award agreement
under the Plan. You will receive further information about your restricted stock
unit award at a later date.
In addition, following the commencement of your employment with the Company, the
Company’s management will recommend to the Committee that you be granted 25,000
performance-based restricted stock units under the Plan. These performance-based
restricted stock units will be granted pursuant to the terms of the 2015
performance-based restricted stock unit program, which the Company expects will
be established and approved by the Committee in January 2015. Under the
Company’s performance-based restricted stock unit program, a target number of
performance-based restricted stock units will be eligible to vest over a
particular period if applicable performance criteria are met during a specified
performance period. The grant date for the approved performance-based restricted
stock units will typically be the first business day in the month following the
approval meeting (provided such date is during an open trading window). Your
grant of performance-based restricted stock units will be subject to the terms
and conditions of the Plan and a standard award agreement under the Plan. You
will receive further information about your performance-based restricted stock
unit award at a later date.
Furthermore, following the commencement of your employment with the Company, the
Company’s management will recommend to the Committee that you be granted a
non-qualified stock option under the Plan to purchase 175,000 shares. The grant
date for the approved stock options will typically be the first business day in
the month following the approval meeting (provided such date is during an open
trading window) and the strike price will be equal to the closing market price
on that date. Your stock options will commence vesting on your employment start
date and will vest 25% on the first anniversary of the vesting commencement date
and in equal monthly installments over the next three years thereafter, all
subject to your continued service with Informatica on each vesting date. Your
grant of stock options will be subject to the terms and conditions of the Plan
and a standard award agreement under the Plan. You will receive further
information about your stock option grant at a later date.
The grant of restricted stock units, performance-based restricted stock units
and the non-qualified stock options are subject to the appropriate documentation
that will confirm the action taken by the Committee in connection with these
grants. The Plan’s administrator will provide you with this documentation
following the approval of the equity award(s).
Please keep in mind that this proposed grant of equity award(s) is only a
recommendation to the Committee. The information about the grant(s) provided in
the paragraphs above should not be construed as guaranteed grant(s) because no
grant(s) can be made to you without the Committee’s specific approval and unless
you properly execute the appropriate documentation that will confirm the action
taken by the Committee in connection with the grant(s). Your participation in,
and your rights under, the applicable Informatica employee equity program (and
its terms) do not form part of your terms and conditions of employment with your
employer nor do they provide a right of continued employment with your employer.
Similarly, notwithstanding that the equity plan participation is through
Informatica, it does not give rise and should not be construed as giving rise to
any employment relationship between you and Informatica.


 
/s/ Michael Berry
 
October 13, 2014
 
Michael Berry
 
Date








--------------------------------------------------------------------------------




INFORMATICA CORPORATION
EXECUTIVE SEVERANCE AGREEMENT
This Executive Severance Agreement (“Severance Agreement”) is entered into as of
the last date signed below (the “Effective Date”) by and between Informatica
Corporation (the “Company”) and Michael Berry (the “Executive”) (collectively,
the “Parties”).
NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
1.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Severance Agreement, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment. Upon the termination of Executive’s employment with the Company for
any reason, Executive will be entitled to payment of all accrued but unpaid
vacation, expense reimbursements, and other benefits due to Executive through
his termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that he holds with
the Company immediately following the termination of his employment if the Board
so requests.
2.Term of Agreement. This Severance Agreement will have an initial term of two
years commencing on the Effective Date. On the second anniversary of the
Effective Date, and on each annual anniversary of the Effective Date thereafter,
this Severance Agreement automatically will renew for an additional one-year
term unless the Company provides Executive with notice of non-renewal at least
90 days prior to the date of automatic renewal.
3.Severance.
(a)Termination Without Cause or Resignation for Good Reason in Connection with a
Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 4, Executive will
receive: (i) continued payment of his base salary for a period of twelve (12)
months (the “Continuance Period” if Executive is entitled to receive payments
under this Section 3(a)), (ii) a lump sum payment equal to 100% of Executive’s
annual on-target bonus, commissions or variable earnings, assuming Company
performance at 100% of target for Company bonus determination,
(iii) reimbursement for any applicable premiums to continue coverage for
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
for the Continuance Period, or, if earlier, until Executive is eligible for
similar benefits from another employer (provided Executive validly elects to
continue coverage under applicable law), and (iv) immediate vesting with respect
to all unvested equity awards that were or are granted prior to or after the
date hereof.
(b)Termination Without Cause or Resignation for Good Reason Not in Connection
with a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason during the period beginning on
November 1st, 2014 and ending on October 31st, 2015, and the termination is not
in Connection with a Change of Control, then, subject to Section 4, Executive
will receive (i) a lump-sum payment equal to his base salary for a period of six
(6) months, (ii) a lump sum payment equal to 50% of Executive’s annual on-target
bonus, commissions or variable earnings, assuming Company performance at 100% of
target for Company bonus determination, and (iii) reimbursement for any
applicable premiums to continue coverage for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans for the Severance Period, or, if
earlier, until Executive is eligible for similar benefits from another employer
(provided Executive validly elects to continue coverage under applicable law).
For purposes of this Severance Agreement, “Severance Period” means the six (6)
month period following such termination if Executive is entitled to receive
payments under this Section 3(b).
(c)All Other Terminations. If Executive’s employment with the Company terminates
voluntarily by Executive without Good Reason or is terminated for Cause by the
Company, then (i) all further vesting of Executive’s outstanding equity awards
will terminate immediately, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), (iii) Executive will be paid all accrued but unpaid vacation, expense
reimbursements and other benefits due to Executive through his termination date
under any Company-provided or paid plans, policies, and arrangements, and
(iv) Executive will be eligible for severance benefits only in accordance with
the Company’s then established policies and practices.
(d)Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in accordance with the Company’s then applicable plans,



--------------------------------------------------------------------------------




policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).
(e)Sole Right to Severance. This Severance Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with the termination of his employment. To the extent Executive is entitled to
receive severance or similar payments and/or benefits under any other Company
plan, program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Severance Agreement will be so reduced.
4.Conditions to Receipt of Severance; No Duty to Mitigate.
(a)Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 3 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company, and provided further that separation agreement and release of
claims becomes effective no later than sixty (60) days following the termination
date. No severance will be paid or provided until the separation agreement and
release agreement becomes effective.
(b)Timing of Payments. Any severance payments or benefits under this Severance
Agreement that would be considered Deferred Compensation Separation Benefits (as
defined in Section 5) shall be paid on, or, in the case of installments, shall
not commence until, the sixtieth (60th) day following Executive’s separation
from service, or, if later, such time as required by Section 5. Any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following the Executive’s separation from service but for the
preceding sentence shall be paid to Executive on the sixtieth (60th) day
following the Executive’s separation from service and the remaining payments
shall be made as provided in this Severance Agreement.
(c)Non-Competition. In the event of a termination of Executive’s employment that
otherwise would entitle Executive to the receipt of severance pursuant to
Section 3, Executive agrees not to engage in Competition during the Continuance
Period or Severance Period. If Executive engages in Competition within such
period, all continuing payments and benefits to which Executive otherwise may be
entitled pursuant to Section 3 will cease immediately.
(d)Nonsolicitation. In the event of a termination of Executive’s employment that
otherwise would entitle Executive to the receipt of severance pursuant to
Section 3, Executive agrees that, during the Continuance Period or Severance
Period, Executive, directly or indirectly, whether as employee, owner, sole
proprietor, partner, director, member, consultant, agent, founder, co-venturer
or otherwise, will (i) not solicit, induce, or influence any person to modify
his or her employment or consulting relationship with the Company (the
“No-Inducement”), and (ii) not solicit business from any of the Company’s
substantial customers and users (the “No-Solicit”). If Executive breaches the
No-Inducement or the No-Solicit, all continuing payments and benefits to which
Executive otherwise may be entitled pursuant to Section 3 will cease
immediately.
(e)Nondisparagement. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 3, Executive agrees to refrain from any disparagement, criticism,
defamation, slander of the Company, its directors, or its employees, or tortious
interference with the contracts and relationships of the Company. The foregoing
restrictions will not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process.
(f)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Severance Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
5.Section 409A.
(a)Notwithstanding anything to the contrary in this Severance Agreement, no
severance payable to Executive, if any, pursuant to this Severance Agreement,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) (together, the
“Deferred Compensation Separation Benefits”) shall be payable until Executive
has a “separation from service” within the meaning of Section 409A.
(b)Notwithstanding anything to the contrary in this Severance Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service shall become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of



--------------------------------------------------------------------------------




Executive’s separation from service. All subsequent Deferred Compensation
Separation Benefits, if any, shall be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from service
but prior to the six (6) month anniversary of the separation, then any payments
delayed in accordance with this paragraph shall be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Compensation Separation Benefits shall be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Severance Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(c)Any amount paid under this Severance Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (b) above.
(d)Any amount paid under this Severance Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of clause (b) above.
(e)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Severance Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.
6.Definitions.
(a)Benefit Plans. For purposes of this Severance Agreement, “Benefit Plans”
means plans, policies, or arrangements that the Company sponsors (or
participates in) and that immediately prior to Executive’s termination of
employment provide Executive and Executive’s eligible dependents with medical,
dental, or vision benefits. Benefit Plans do not include any other type of
benefit (including, but not by way of limitation, financial counseling,
disability, life insurance, or retirement benefits). A requirement that the
Company provide Executive and Executive’s eligible dependents with coverage
under the Benefit Plans will not be satisfied unless the coverage is no less
favorable than that provided to Executive and Executive’s eligible dependents
immediately prior to Executive’s termination of employment. Subject to the
immediately preceding sentence, the Company may, at its option, satisfy any
requirement that the Company provide coverage under any Benefit Plan by instead
providing coverage under a separate plan or plans providing coverage that is no
less favorable or by paying Executive a lump-sum payment which is, on an
after-tax basis, sufficient to provide Executive and Executive’s eligible
dependents with equivalent coverage under a third party plan that is reasonably
available to Executive and Executive’s eligible dependents.
(b)Cause. For purposes of this Severance Agreement, “Cause” means
(i) Executive’s act of dishonesty or fraud in connection with the performance of
his responsibilities to the Company with the intention that such act result in
Executive’s substantial personal enrichment, (ii) Executive’s conviction of, or
plea of nolo contendere to, a felony, (iii) Executive’s willful failure to
perform his duties or responsibilities, or (iv) Executive’s violation or breach
of Executive’s Employee Proprietary Information and Inventions Agreement;
provided that if any of the foregoing events is capable of being cured, the
Company will provide notice to Executive describing the nature of such event and
Executive will thereafter have 30 days to cure such event.
(c)Change of Control. For purposes of this Severance Agreement, “Change of
Control” means (i) a sale of all or substantially all of the Company’s assets,
(ii) any merger, consolidation, or other business combination transaction of the
Company with or into another corporation, entity, or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction, (iii) the direct or indirect acquisition (including by way of
a tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) the individuals who, at the beginning of any
period of two consecutive years, constitute the Board (the “Incumbent
Directors”) cease for any reason during such period to constitute at least a
majority of the Board, unless the election or the nomination for election by the
Company’s stockholders of a director first elected during such period was
approved by the vote of at least a majority of the Incumbent Directors,
whereupon such director also shall be classified as an Incumbent Director, or
(v) a dissolution or liquidation of the Company.



--------------------------------------------------------------------------------




(d)Competition. For purposes of this Severance Agreement, Executive will be
deemed to have engaged in “Competition” if Executive, without the consent of the
Board, directly or indirectly provides services to (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director, or otherwise), or has or obtains any ownership interest in or
participates in the financing, operation, management, or control of, any person,
firm, corporation, or business that competes with the Company. Executive having
solely an ownership interest of less than 1% of any corporation shall not be
Competition.
(e)Disability. For purposes of this Severance Agreement, Disability shall have
the same defined meaning as in the Company’s long-term disability plan.
(f)Good Reason. For purposes of this Severance Agreement, with respect to a
termination that occurs on or following the date three months preceding a Change
of Control, “Good Reason” means the occurrence of any of the following without
Executive’s express written consent: (i) a material reduction in Executive’s
position or duties other than a reduction where Executive assumes similarly
functional duties on a divisional basis following a Change of Control due to the
Company becoming part of a larger entity, (ii) a material reduction in
Executive’s Base Salary other than a one-time reduction of not more than 10%
that also is applied to substantially all of the Company’s other executive
officers, (iii) a material reduction in the aggregate level of benefits made
available to Executive other than a reduction that also is applied to
substantially all of the Company’s other executive officers, or (iv) relocation
of Executive’s primary place of business for the performance of his duties to
the Company to a location that is more than 35 miles from its prior location. In
order for a resignation to qualify as for “Good Reason,” the Executive must
provide the Company with written notice within sixty (60) days of the event that
Executive believes constitutes “Good Reason” specifically identifying the acts
or omissions constituting the grounds for Good Reason and the Company must have
failed to cure such Good Reason condition within thirty (30) days following the
date of such notice.
(g)In Connection with a Change of Control. For purposes of this Severance
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
during the period beginning three months prior to a Change of Control and ending
twelve months following a Change of Control (the “Change of Control Period”).
Notwithstanding the foregoing, a resignation by Executive for Good Reason shall
be in Connection with a Change of Control only if the event that constitutes
Good Reason occurs during the Change of Control Period.
(h)Section 409A Limit. For purposes of this Severance Agreement, “Section 409A
Limit” means the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding the taxable year of Executive’s termination
of employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which Executive’s employment is terminated.
7.Assignment. This Severance Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Severance Agreement for all purposes. For this purpose, “successor” means any
person, firm, corporation, or other business entity which at any time, whether
by purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Severance Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Executive’s right to compensation or other benefits will
be null and void.
8.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:



--------------------------------------------------------------------------------






If to the Company:
Informatica Corporation
Attn: Chief Executive Officer
2100 Seaport Blvd
Redwood City, CA 94063
If to Executive:
at the last residential address known by the Company.
9.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Severance
Agreement will continue in full force and effect without said provision.
10.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Severance Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in San Mateo County
before the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes, supplemented by the California Code of Civil
Procedure. The Parties agree that the prevailing party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties hereby agree to waive their right to
have any dispute between them resolved in a court of law by a judge or jury.
This paragraph will not prevent either party from seeking injunctive relief (or
any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute relating to Executive’s
obligations under this Severance Agreement and the Confidentiality Agreement.
11.Integration. This Severance Agreement, together with the Employee Proprietary
Information and Inventions Agreement between Executive and the Company (the
“Confidential Information Agreement”) and Executive’s Company stock option and
other equity agreements, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Severance Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto.
12.Waiver of Breach. The waiver of a breach of any term or provision of this
Severance Agreement, which must be in writing, will not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Severance Agreement.
13.Survival. The Confidential Information Agreement and Sections 4 and 9 will
survive the termination of this Severance Agreement.
14.Headings. All captions and Section headings used in this Severance Agreement
are for convenient reference only and do not form a part of this Severance
Agreement.
15.Tax Withholding. All payments made pursuant to this Severance Agreement will
be subject to withholding of applicable taxes.
16.Governing Law. This Severance Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).
17.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Severance Agreement, and is knowingly and voluntarily
entering into this Severance Agreement.
18.Counterparts. This Severance Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Executive Severance
Agreement, in the case of the Company by a duly authorized officer, as of the
day and year written below.


COMPANY:
INFORMATICA CORPORATION


 
By:
/s/ Sohaib Abbasi
 
Date:
November 1, 2014
 
Sohaib Abbasi
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
/s/ Michael Berry
 
Date:
November 1, 2014
Michael Berry
 
 
 
 
 
 
 
 



































SIGNATURE PAGE TO EXECUTIVE SEVERANCE AGREEMENT



